DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-14 and 19-20 are the inclusion of the limitations of electrical connectors to transmit and receive signals indicative of pressure vectors for printing fluid to flow through a plurality of recirculation channels in fluid connection with a fluid feedhole slot; and responsive to reception of signals indicative of pressure vectors, causing fluid to flow through the plurality of recirculation channels based on the pressure vectors, wherein recirculation of fluid is distinct from fluid flow based on fluid ejection. 
The primary reasons for allowance for claims 15-18 are the inclusion of an inlet channel to receive printing fluid from one of the plurality of fluid feedhole slots; an outlet channel; and a drop ejector arranged within the plurality of recirculation channels between the inlet channel and the outlet channel and beneath a nozzle; and wherein the plurality of fluid feedhole slots and the plurality of recirculation channels are arranged such that responsive to signals indicative of pressure vectors, printing fluid is to flow through the plurality of recirculation channels in a non-drop ejection mode.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US2020/0282738) teach cross-die recirculation channels and chamber reciculation channels.
Matin et al (US2019/0210361) teach controlling recirculation of nozzles.

Chen and Martin do not teach electrical connectors to transmit and receive signals indicative of pressure vectors for printing fluid to flow through a plurality of recirculation channels in fluid connection with a fluid feedhole slot; and responsive to reception of signals indicative of pressure vectors, causing fluid to flow through the plurality of recirculation channels based on the pressure vectors, wherein recirculation of fluid is distinct from fluid flow based on fluid ejection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853